10 N.Y.3d 750 (2008)
In the Matter of ROBERT M. RESTAINO, as Judge of the Niagara Falls City Court, Niagara County, Petitioner.
STATE COMMISSION ON JUDICIAL CONDUCT, Respondent.
Court of Appeals of the State of New York.
Submitted February 11, 2008.
Decided February 14, 2008.
Judge PIGOTT taking no part.
Motion by Phi Alpha Delta Law Fraternity, International for leave to appear amicus curiae on the request for review herein granted only to the extent that the proposed brief is accepted as filed. Two copies of the brief must be served and 24 copies filed within seven days.